El Juez Asociado Sr. MacLeary
emitió la siguiente opinión del Tribunal.
Los demandados en la presente causa, que' son los ape-lantes en este Tribunal, fueron acusados en la Corte de Dis-trito de Arecibo, según se expresa en la acusación, como sigue:
“En Cíales, barrio Pozos, la noche del 29 de Agosto de 1903, los *364citados Pedro Angel San Miguel Rodriguez y Celedonio Robles, puestos de acuerdo, maliciosamente y con intención criminal, inten-taron pegar fuego en la casa que habita Manuel Burgos, sita en dicho barrio, impregnando de gas un tabique y las pencas del techo de dicha casa, sin lograr realizar sus propósitos, por haberlo im-pedido el referido Manuel Burgos, quien se levantó al percibir el olor del gas, en cuyo momento emprendieron la fuga los acusados”.
Esta acusación fué debidamente presentada por el Fiscal, y los acusados se declararon no culpables, y eligieron ser juzgados por un jurado. Se celebró el juicio por jurado, y éste dió un veredicto de culpable, y la Corte pronunció sentencia, condenando al acusado, Pedro Angel San Miguel, á la pena de dos años de presidio con trabajos forzados, y al también acusado Celedonio Robles, á la de un año de la misma pena, con trabajos forzados.
Contra esta sentencia, ambos interpusieron recurso de apelación ,sin presentar pliego de excepciones.
El único fundamento sobre el cual podría basarse la re-vocación de la sentencia, es el hecho de que la sentencia de la Corte condena á los demandados “ por el delito de incendio malicioso que les fué imputado á ambos por el Ministerio Fiscal”, mientras que la acusación les imputa solamente la tentativa.
El Fiscal de este Tribunal alega que es claro que es un error de pluma, y que en virtud de que no existe pliego de excepciones, debe confirmarse la sentencia.
Un error cometido al registrar una sentencia en el libro correspondiente, no invalida necesariamente dicha sentencia, y ciertamente puede subsanarse el error. (El Pueblo, contra Murback, 64 Cal., 370); y puesto que esta sentencia fué de-bidamente enmendada, el 11 de Noviembre de 1903, por el Tribunal que la habia dictado, y como consta claramente de los autos en esta causa, que el Tribunal no tuvo la intención de dictar la sentencia que en realidad fué registrada en el libro de sentencias, por cuanto se expresa en la sentencia, que *366el delito que se le imputaba á los acusados en la información, era el de incendio malicioso y no el de tentativa de incendio, lo que efectivamente era cierto, la enmienda fue hecha legal y propiamente. Semejante error puede corregirse más fácil y propiamente en el Tribunal sentenciador, que tiene á la vista, en los autos, los datos con qué hacer tal corrección, haciendo en esta forma que la sentencia se ajuste á la acusa-ción, y esté compatible consigo misma. T habiéndose corre-gido el error, no queda motivo por el cual deba anularse la sentencia.
Y además, el Código de Enjuiciamiento Criminal, en el Artículo 362, ordena á este Tribunal que dicte sentencia sin parar mientes en errores ó defectos técnicos, y nos vemos obligados á seguir este camino. Este es el curso que se sigue en California. (El Pueblo contra Turley, 50 Cal., 471). Puesto que se ha hecho completa justicia por la sentencia dictada en esta causa, debe confirmarse la misma.

Confirmada.

Jueces concurrentes, Sres. Presidente. Quiñones, y Aso-ciados Hernández y Figueras.
El Juez AsociadoSr, Sulzbacher no formó Tribunal en la vista de esta causa.